UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For the transition period from to . COMMISSION FILE NUMBER:000-26585 GEORGE FOREMAN ENTERPRISES, INC. (Name of Small Business Issuer as Specified in Its Charter) DELAWARE (State or Other Jurisdiction of Incorporation) 54-1811721 (I.R.S. Employer Identification No.) 100 N. WILKES-BARRE BLVD, 4TH FLOOR, WILKES-BARRE, PA (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number, including area code (570) 822-6277 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer o Accelerated filer o Non Accelerated filer o Smaller Reporting Company x (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of November 4, 2011, 5,088,759 shares of the registrant's common stock, par value $0.01, were outstanding. GEORGE FOREMAN ENTERPRISES, INC. QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 30, 2011 TABLE OF CONTENTS PART I – FINANCIAL INFORMATION Page Item 1. Financial Statements 1 Consolidated Balance Sheets (unaudited) as of September 30, 2011 and December 31, 2010 2 Consolidated Statements of Operations (unaudited) for the three and nine months ended September 30, 2011 and 2010 3 Consolidated Statements of Cash Flows (unaudited) for the nine months ended September 30, 2011 and 2010 4 Notes to Unaudited Consolidated Financial Statements 5 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II - OTHER INFORMATION Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults upon Senior Securities 16 Item 4. Submission of Matters to a Vote of Securities Holders 16 Item 5. Other Information 16 Item 6. Exhibits 17 Signatures -i- PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Certain information and footnote disclosures required under accounting principles generally accepted in the United States of America have been condensed or omitted from the following consolidated financial statements pursuant to the rules a and regulations of the Securities and Exchange Commission.It is suggested that the following consolidated financial statements be read in conjunction with the year-end consolidated financial statements and notes thereto included in the Company's Annual Report of Form 10-K for the year ended December 31, 2010.In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature.The results of operations for the three and nine months ended September 30, 2011 and 2010 are not necessarily indicative of the results for the entire fiscal year or for any other period. -1- GEORGE FOREMAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) September 30, December 31, ASSETS Current assets: Cash and cash equivalents Accounts receivable, less allowance for doubtful accounts of $1,100 at September 30, 2011 and December 31, 2010 Prepaid expenses and other current assets Marketable securities Total assets $ $ LIABILITIES AND DEFICIENCY Current liabilities: Accounts payable and accrued expenses Deferred royalties, current portion - Accrued interest payable Convertible notes payable Related party payables Total current liabilities Deficiency: Series A Preferred Stock, $0.01 par value, 2 shares authorized, at September 30, 2011 and December 31, 2010 - - Common stock, $0.01 par value, 25,000,000shares authorized;5,158,197shares issued and 5,088,759shares outstanding at September 30, 2011 and December 31, 2010 Additional paid-in capital Accumulated other comprehensive loss ) - Deficit ) ) Treasury stock, 69,438 shares at cost ) ) Total George Foreman Enterprises, Inc. and Subsidiaries Stockholders’ deficiency ) ) Non-controlling interest - Total deficiency ) ) Total liabilities and deficiency $ The accompanying notes are an integral part of these unaudited consolidated financial statements. -2- GEORGE FOREMAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three months ended Nine months ended September 30, September 30, 2011 2010 Sales $ Costs and expenses, Cost of goods sold Selling, general and administrative Total costs and expenses Income (loss) from operations ) ) Other income (expense), Other than temporary impairment and realized gains/ (losses) on marketable securities - Interest income 3 56 50 87 Accretion of interest expense on amortization on discount of notes - - - ) Interest expense ) Total other income (expense) Net earnings (loss) Less: Net (earnings) loss attributable to non-controlling interest - ) ) Net earnings (loss) available to common stockholders ) ) ) Net earnings (loss) per common share – basic $ ) $ $ ) $ ) Net earnings (loss) per common share – diluted $ ) $ $ ) $ ) Weighted average shares outstanding – basic Weighted average shares outstanding – diluted The accompanying notes are an integral part of these unaudited consolidated financial statements. -3- GEORGE FOREMAN ENTERPRISES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Nine months ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Amortization of deferred royalties ) ) Amortization of discounted notes - Other than temporary impairment and realized (gains) losses on marketable securities ) ) Changes in operating assets and liabilities: Accounts receivable Prepaid expenses and other current assets ) ) Accounts payable and accrued expenses Accrued interest payable Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES, Proceeds from the sale of marketable securities Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from related party payable Payment of related party payable ) ) Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental disclosure of non-cash investing and financing activities, Waiver of contingent liability $
